United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, FREEHOLD POST
OFFICE, Freehold, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Russell T. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0215
Issued: July 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 8, 2020 appellant, through counsel, filed a timely appeal from a July 9, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established a medical condition causally related to the
accepted factors of her federal employment.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior order are incorporated herein by reference. The relevant facts are
as follows.
On July 11, 2016 appellant, then a 51-year-old rural carrier, filed an occupational disease
claim (Form CA-2) alleging that she injured her back, legs, and hips due to factors of her federal
employment, including bending, twisting, lifting up to 70 pounds, pushing, pulling, sitting,
walking, turning, kneeling, squatting, reaching above and below her head, standing, leaning over,
stepping up and down, carrying, and stretching.4 She noted that she first became aware of her
condition on January 22, 2014 and realized its relationship to her employment on
January 26, 2016. Appellant stopped work on January 26, 2016.
A February 25, 2014 lumbar magnetic resonance imaging (MRI) scan report showed spinal
canal stenosis at L4-5 related to a diffuse disc bulge and prominent facet arthropathy.
In an April 2, 2014 report, Dr. Robert B. Grossman, a Board-certified orthopedic surgeon,
indicated that appellant was previously diagnosed with spinal stenosis and entrapment at L4-5.
Upon physical examination, he observed tenderness at L4-5 and L5-S1 of the lumbar spine.
Straight leg raise testing was positive. Dr. Grossman reported decreased knee reflex and no
sensory losses. He opined that appellant’s injury was “directly related to overuse at work
delivering mail on January 22, 2014.”
In notes dated April 30 and July 2, 2014, Dr. Grossman noted physical examination
findings of back and sacroiliac (SI) joint tenderness. He opined that appellant’s back injury was
“directly related to back strains from doing two routes at the same time for the [employing
establishment].”
In a January 19, 2016 report, Dr. Sandeep Rathi, Board-certified in physical medicine and
rehabilitation and pain medicine, recounted appellant’s complaints of low back pain on the right
side and significant muscle spasm. Upon physical examination, he observed tenderness to
palpation over the right-sided lumbosacral paraspinal musculature and palpable spasm. Straight
leg raise testing was negative. Dr. Rathi diagnosed lumbar intervertebral disc displacement.
In a January 20, 2016 report, Dr. Leslie Cauvin, an osteopath who specializes in internal
medicine, indicated that appellant was seen for right-side back pain. He reviewed appellant’s
3

Order Remanding Case, Docket No. 18-1777 (issued July 20, 2019).

4

The claim was assigned OWCP File No. xxxxxx373. Appellant previously filed a traumatic injury claim for a
back injury related to a January 22, 2014 employment incident. OWCP assigned that claim OWCP File No.
xxxxxx498 and accepted it for temporary aggravation of lumbosacral degenerative disc disease

2

history and provided examination findings. Dr. Cauvin diagnosed low back pain and left elbow
sprain.
An April 1, 2016 lumbar spine MRI scan revealed multilevel degenerative disc disease,
most prominent within the lower lumbar spine and disc protrusion at T11-12, L1-2, L2-3, L3-4,
L4-5, and L5-S1.
On September 6, 2016 OWCP received a statement from appellant. Appellant noted that
the date of the original traumatic injury, which resulted in her back condition, was
January 22, 2014. She provided a detailed account of her employment duties, which included
casing mail, sorting mail into trays, loading trays into carts or skids, signing and writing up all
accountable items, pushing the cart or skid full of mail to the loading dock, driving her truck to the
dock, loading her mail truck with mail, driving to her mail route, and delivering mail and packages.
Appellant indicated that her duties required repetitive grabbing, pulling, twisting, rotating,
bending, squatting or kneeling, lifting, reaching, and walking.
In a September 22, 2016 development letter, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. It advised her of the type of medical and factual
evidence necessary to support her claim and provided a questionnaire for her completion. OWCP
afforded appellant 30 days to submit the necessary information.
In reports dated August 2 and October 13, 2016, Dr. Rathi recounted appellant’s
complaints of low back pain with radiation to the lower extremities. Upon examination of
appellant’s lumbar spine, he observed tenderness to palpation of the lumbosacral paraspinal
musculature. Straight leg raise testing produced pain in the low back and buttocks. Dr. Rathi
diagnosed lumbosacral radiculopathy and lumbar intervertebral disc displacement.
On October 20, 2016 OWCP received appellant’s response to its development letter.
Appellant noted that her original back injury occurred on January 22, 2014 and that diagnostic
testing showed that she had two herniated and/or bulging discs in her lower back. She indicated
that her second work injury occurred in January 2016 and that a lumbar spine MRI scan revealed
that she now had five herniated and/or bulging discs in her lumbar spine.
Appellant submitted additional reports by Dr. Grossman. In reports dated August 3 and
October 5, 2016, Dr. Grossman indicated that appellant’s problems with her back and legs started
in January 2014 and again in 2016 and was caused by her bending, twisting, and walking for work.
He indicated that an MRI scan showed L2-3, L3-4, L4-5, and L5-S1 entrapment. Upon
examination of appellant’s lumbar spine, Dr. Grossman observed back tenderness and entrapment.
In the October 5, 2016 report, he assessed “spinal stenosis and degenerative spinal disease, all
caused by two injuries at work.”
By decision dated November 14, 2016, OWCP denied appellant’s occupational disease
claim, finding that the medical evidence of record was insufficient to establish that her diagnosed
medical conditions were causally related to the accepted factors of her federal employment.
On November 23, 2016 appellant, through counsel, requested a hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on March 1, 2017.

3

Appellant submitted progress notes dated January 30 and March 6, 2014 from Dr. Anupam
Sinha, an osteopath, regarding appellant’s medical treatment for “exacerbation of lumbar disc
herniation from work-related incident on January 22, 2014.” Dr. Sinha diagnosed L3-4, L4-5, and
L5-S1 disc herniation and mild-to-moderate L4-5 stenosis.
OWCP received reports dated April 30 and October 26, 2015 by Dr. Grossman, who
treated appellant for left knee pain. Dr. Grossman reported that examination findings revealed
joint line tenderness and positive McMurray signs. He diagnosed arthritis and meniscal tear.
Appellant continued to receive medical treatment from Dr. Rathi and submitted reports and
procedure notes dated November 21, 2016 through January 19, 2017 regarding the treatment that
she received for her lumbar radiculopathy and low back pain.
Appellant submitted reports dated March 7, 2016 through March 23, 2017 from
Dr. Grossman who noted the 2014 back injury and indicated that diagnostic testing had confirmed
degenerative spine disease and five bulging discs. In reports dated January 11 and February 8,
2017, Dr. Grossman assessed “protruding discs and degenerative spine disease related to the work
that [appellant] has done for the last 32 years.” In reports dated January 24 and March 8, 2017, he
further indicated that the source of appellant’s problem began in 2014 when she had to carry an
excessive amount of weight at work. Dr. Grossman recounted that appellant had been carrying
large weights with a degenerative back for 30 some years and explained that appellant’s
degenerative problems were accentuated by her working on hard floors, carrying, lifting, turning,
and twisting. He reported that appellant’s back problems were directly related to being “forced to
carry two bags of mail as a rural carrier back in 2014 and did so approximately 30 years.” In a
March 23, 2017 narrative report, Dr. Grossman further indicated that appellant’s injury was made
worse by what she had done for the previous 20 to 25 years.
By decision dated April 4, 2017, OWCP’s hearing representative affirmed the
November 14, 2016 decision.
On February 5, 2018 appellant, through counsel, requested reconsideration.
OWCP received additional reports and procedure notes from Dr. Rathi dated May 1
through December 14, 2017 regarding the medical treatment that appellant received for her lumbar
and right hip conditions.
In a narrative June 17, 2017 report, Dr. Grossman indicated that for 30 years appellant was
required to work an average of 8½ hours per day, 5 to 6 days per week, casing and delivering mail,
which involved twisting, bending, stooping, and lifting. He opined that appellant’s medical
problems were directly related to what she was required to do and the significant amount of work
on her spine. Dr. Grossman explained that significant twisting, turning, and bending all day long
for 31 years would disrupt anyone’s spine and hips. He concluded that appellant’s back and hip
problems were directly related to her employment, which required twisting and turning exercises,
moving large amounts of mail across the employing establishment floor, and moving that mail
again in and out of her truck.

4

In a report dated August 17, 2017, Dr. Grossman reported that appellant continued to be
symptomatic in her back and left lower extremity. He noted examination findings of positive
straight leg raise testing and weakness in the dorsiflexion of the left foot.
In a December 12, 2017 report, Dr. Rathi noted appellant’s January 22, 2014 work-related
injury and discussed the medical treatment that appellant had received, including diagnostic
testing, epidural steroid injections, and nerve branch blocks. He reported that appellant’s
diagnoses related to the January 22, 2014 work injury were lumbar facet joint syndrome bilaterally,
annual tear at L3-4 and L4-5, and disc herniation at L4-5 and L5-S1. Dr. Rathi indicated that
appellant suffered a permanent, work-related injury on January 22, 2014, which remained
symptomatic after conservative treatment. He opined that appellant’s work duties for May 2014
through January 2016 aggravated her injury.
In a January 8, 2018 narrative report, Dr. Grossman reiterated appellant’s employment
duties as a rural carrier and indicated that this was a significant amount of work for anyone, but
more problematic for appellant since her January 22, 2014 work injury. He noted that appellant
returned to full duty in May 2014 and worked until she reinjured her back in January 2016 while
in the performance of her duties. Dr. Grossman indicated that an April 1, 2016 lumbar MRI scan
showed additional injuries to her back and clearly showed that returning back to work caused more
damage to appellant’s lumbar spine. He reported that physical examination findings showed
continued back pain and numbness and pain and weakness in her legs. Dr. Grossman concluded
that appellant’s injuries were directly related to 30 plus years of employment, which involved
twisting, turning, stooping, squatting, and lifting large amounts of mail across the floor and in and
out of her truck.
In a May 4, 2018 decision, OWCP denied modification of the April 4, 2017 decision.
Appellant appealed to the Board. In a July 29, 2019 order, the Board set aside the May 4,
2018 decision and remanded the case for OWCP to administratively combine the current claim
with appellant’s previous lumbar claim under File No. xxxxxx498 followed by a de novo decision.5
On August 15, 2019 OWCP administratively combined the claim files, with File No. xxxxxx498
serving as the master file.
By de novo decision dated October 22, 2019, OWCP denied appellant’s occupational
disease claim, finding that the medical evidence of record was insufficient to establish a diagnosed
medical condition causally related to the accepted factors of her federal employment.
On April 14, 2020 appellant, through counsel, requested reconsideration and submitted
additional medical evidence.
In a March 30, 2020 report, Dr. Grossman described how the back consisted of disc spaces
between vertebrae, which break and compress, causing irritation, as people become older. He
indicated that for someone in appellant’s age group, the pressures of twisting, bending, and lifting
increase the forces across the back. Dr. Grossman noted that appellant had two significant back
injuries. He reported that a 2014 MRI scan showed irritation and the nucleus pulposus materials
5

Order Remanding Case, Docket No. 18-1777 (issued July 29, 2019).

5

pushing out against the C1-3 nerve roots. Dr. Grossman indicated that a second MRI scan
completed after the 2016 injury revealed that discs were herniated at T11-12, L1-2, L2-3, L3-4,
L4-5, and L5-S1. He noted that appellant’s lumbar spine had degenerated. Dr. Grossman opined
that the degeneration was “related to the amount of weight she carried, lifted, and moved for 30
plus years and so the discs have degenerated throughout her back, putting pressure against her
nerve.” He concluded that appellant’s lumbar condition was degenerated and related to her workrelated back injury.
By decision dated July 9, 2020, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,7 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.8 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.9
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.10
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.11 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the

6

Id.

7
L.C., Docket No. 19-0724 (issued September 5, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P.,
59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
8

D.W., Docket No. 18-1139 (issued May 21, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59
ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
9

D.W., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
10

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

11
A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).

6

relationship between the diagnosed condition and specific employment factors identified by the
employee.12
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.13
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of her claim, appellant submitted a series of reports from Dr. Grossman.
Dr. Grossman indicated that he had treated appellant for an accepted lumbar condition due to her
January 22, 2014 employment injury. In reports dated August 3 and October 5, 2016, he indicated
that appellant’s problems with her back and legs started in January 2014 and again in 2016 and
was caused by her bending, twisting, and walking for work. Dr. Grossman provided examination
findings and noted that diagnostic testing had confirmed degenerative spine disease and five
bulging discs. In reports dated January 24 and March 8, 2017, he indicated that appellant had been
carrying large weights with a degenerative back for 30 some years and explained that appellant’s
degenerative problems were accentuated by her working on hard floors, carrying, lifting, turning,
and twisting. In a June 17, 2017 narrative report, Dr. Grossman explained that significant twisting,
turning, and bending all day long for 31 years would disrupt anyone’s spine and hips. He
concluded that appellant’s back and hip problems were directly related to her employment, which
required twisting and turning exercises, moving large amounts of mail across the post office floor,
and moving this mail again in and out of her truck. In a March 30, 2020 report, Dr. Grossman
described how the back consisted of disc spaces between vertebrae, which break and compress,
causing irritation, as people become older. He indicated that for someone in appellant’s age group,
the pressures of twisting, bending, and lifting increased the forces across the back. Dr. Grossman
opined that the degeneration was “related to the amount of weight she carried, lifting, and moved
for 30 plus years and so the discs have degenerated throughout her back, putting pressure against
her nerve.”
The Board finds that Dr. Grossman provided an affirmative opinion on causal relationship,
provided a complete factual history confirming the accepted employment factors, and accurately
noted appellant’s medical history and course of treatment. The Board finds that, while
Dr. Grossman’s reports are not completely rationalized and are insufficient to meet appellant’s
burden of proof to establish his occupational disease claim, they are consistent in indicating that

12

M.L., Docket No. 18-1605 (issued February 26, 2019); M.V., Docket No. 18-0884 (issued December 28, 2018);
I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).
13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

7

she sustained a medical condition due to the accepted factors of federal employment and are
sufficient to require OWCP to further develop the medical evidence and the case record.14
It is well established that proceedings under FECA are not adversarial in nature and, while
the claimant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.15
The Board will, therefore, remand the case for further development of the medical
evidence. On remand OWCP shall prepare a statement of accepted facts and obtain a rationalized
opinion from a physician in the appropriate field of medicine as to whether the accepted work
factors caused or aggravated a diagnosed medical condition. If the referral physician opines that
the diagnosed condition is not causally related to the accepted employment factors, he or she must
explain with rationale how or why their opinion differs from that of appellant’s treating physicians.
Following this and other such further development as deemed necessary, OWCP shall issue a de
novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

14

E.P., Docket No. 19-1703 (issued April 16, 2021); G.M., Docket No. 19-0657 (issued September 13, 2019); see
also John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).
15
C.W., Docket No. 19-0322 (issued July 18, 2019); S.W., Docket No. 18-0119 (issued October 5, 2018); William J.
Cantrell, 34 ECAB 1233 (1993).

8

ORDER
IT IS HEREBY ORDERED THAT the July 9, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: July 22, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

9

